Berdon, J.,
dissenting. “A basic tenet of statutory construction is that when a statute [or Practice Book rule] is clear and unambiguous, there is no room for construction.” (Internal quotation marks omitted.) State v. Genotti, 220 Conn. 796, 807, 601 A.2d 1013 (1992). The majority, however, has effectively amended General Statutes § 54-86b1 and Practice Book § 749 (2)2 by introducing a new principle that unambiguous lan*756guage requires strict application only where the language is “absolutely clear and unambiguous . . . and where no inherent ambiguity is disclosed by reference to the facts of the case.” (Emphasis in original.) In other words, this court may, at any time, conclude that some language is not absolutely clear and rewrite either the rule or the statute.3 Unfortunately, this is often done. See, e.g., Jones v. Mansfield Training School, 220 Conn. 721, 726-27, 601 A.2d 507 (1992).4
Even applying the majority’s new tenet of construction, I fail to see what is not “absolutely” clear about *757the 911 tape being a “statement.” Indeed, the majority never explains what is not absolutely clear about it. Section 749 provides, in part, that a “statement” is a “stenographic, mechanical, electrical, or other recording, or a transcription thereof, which is a substantially verbatim recital of an oral statement made by a person and recorded contemporaneously with the making of such oral statement.” The tape of the victim’s 911 call clearly falls within the Practice Book edict that the state produce any “statement” of a prosecution witness to the defense.
Likewise, § 54-86b has clear reference to the recordings of a witness on a 911 tape. Section 54-86b provides that the state shall produce a “statement oral or written.” Reason and logic provide that an “oral” statement encompasses a recording of a telephone conversation. A 911 emergency telephone call from the victim, which was made on the day of the crime and which allegedly described the type of crime and provided the identity of the assailant, must surely be such an oral statement.
The majority does not rely only on the fact that § 749 (2) is not “absolutely clear and unambiguous.” They also create another new rule. According to the majority, even if the language to be construed is clear “on its face,” this court will avoid enforcing it if “a literal interpretation . . . would lead to unworkable results . . . .” The trouble with this is twofold.
First, the majority’s reliance on Fairfield Plumbing & Heating Supply Corporation v. Kosa, 220 Conn. 643, 650-51, 600 A.2d 1 (1991), as precedent is misplaced. The court in Kosa construed an ambiguous statute and merely held the following: “[C]ompelling principles of statutory construction . . . require us to construe a statute in a manner that will not thwart its intended purpose or lead to absurd results. . . .We must avoid *758a construction that fails to attain a rational and sensible result that bears directly on the purpose the legislature sought to achieve.” (Citations omitted; internal quotation marks omitted.) Id. Of course, “[w]e have consistently held that if a statute is clear and unambiguous, there is no room for construction.” Murray v. Lopes, 205 Conn. 27, 33, 529 A.2d 1302 (1987). Second, and more important, there is nothing to indicate that preserving 911 tapes is “unworkable.” There may be some costs involved, but they are insignificant.5 This is especially so if a reasonable limitation is placed upon preserving the tapes, for example one year, as the Appellate Court suggested.
Indeed, the majority of the Appellate Court points out that the “state acknowledges that the 911 tape is a statement within the meaning of Practice Book § 749(2) . . . .” State v. Cain, 25 Conn. App. 503, 509, 596 A.2d 449 (1991).
Practice Book § 752 and General Statutes § 54-86b provide that after a state witness testifies on direct, upon motion made by the defendant, the court shall order the state to provide to the defense any prior statement made by that witness. Section 54-86b further provides: “If the prosecution fails to comply with the order of the court [to provide to the defense any prior statement made by a state witness,] the court shall strike from the record the testimony of the witness and the trial shall proceed unless the court in its discretion shall determine that the interests of justice require that a mistrial be declared.” Accordingly, the testimony of the victim should have been stricken.
Moreover, the failure to provide the defense with the tape of the victim’s 911 call implicates the defendant’s *759right to confrontation under the state and federal constitutions. “We have recognized that, under certain circumstances, the state’s failure to produce material to which the defendant is entitled under General Statutes § 54-86b and Practice Book § 752 may adversely affect a defendant’s ability to cross-examine a state’s witness and thereby infringe upon his constitutional right of confrontation. State v. Johnson, [214 Conn. 161, 173-74, 571 A.2d 79 (1990)]. In such a case, [an appellate] court would be warranted in strictly applying the harmless error doctrine to require the state to prove harmlessness beyond a reasonable doubt. Id.; State v. Williamson, [212 Conn. 6, 22-23, 562 A.2d 470 (1989)]. In determining the effect of the state’s nonproduction on the defendant’s opportunity to cross-examine, we have considered such factors as the trial or reviewing court’s access to the unproduced material, the declarant’s adoption of a counterpart transcript within a short time after making the statement, and the extent to which the defendant’s conviction rested on the testimony of the witness whose pretrial statement had been destroyed. See State v. Johnson, supra, 174-75 (the fact that the witness reviewed and signed within three days a typed transcription of his statement and the fact that the defendant’s conviction did not rest solely on the testimony of that witness were major factors in applying the more probable than not standard to the harmless error inquiry); State v. Williamson, supra (the fact that the victim-witness did not review the transcription of her most detailed statement for seven months and that the defendant’s conviction rested solely on the testimony of the victim-witness were major factors in determining that the stricter standard of proof would not have been unwarranted).” State v. Belle, 215 Conn. 257, 269-70, 576 A.2d 139 (1991).
When the factors set forth in Belle are applied to this case, it is apparent that the statements made by the victim *760and recorded on the 911 tape were not accessible to the trial or appellate courts and were not transcribed. More importantly, the defendant’s conviction rested squarely on the testimony of the victim. Accordingly, I agree with the well reasoned dissent of Judge Daly in the Appellate Court that “the defendant’s right to confront and cross-examine the victim was implicated and the state should have been held to prove beyond a reasonable doubt that the [nonproduction of the] missing 911 statement was harmless.” State v. Cain, supra, 527-28.
“From the evidence adduced at trial, the state could not prove that the [nonproduction of the] missing 911 statement was harmless beyond a reasonable doubt. The defendant’s conviction rested squarely on the victim’s testimony in this case and her testimony contained critical inconsistencies. On direct examination, the victim testified that the first person she called after the incident was her friend. The victim claimed that she told her friend that the defendant had assaulted her. She then testified that after this conversation she called 911 and reported: T was raped.’ During her cross-examination, the victim testified that she told her friend, ‘[the defendant] raped me,’ not ‘[the defendant] hit me,’ as her friend had testified. She then explained that in her prior testimony she had used the word ‘assaulted’ because she was afraid to use the term ‘rape,’ and that she had, in fact, told her friend that she was raped. During recross[-examination], the victim reaffirmed the sequence of her telephone calls and that she had reported to the 911 operator that she had been raped. The victim’s friend testified that the victim called and said ‘[the defendant] hit me,’ but she was not certain of the wording, and later testified that it sounded like ‘[the defendant] hit me.’ The state submitted into evidence the victim’s statement to the police *761on the day she called 911. The statement contained the victim’s accusation that the defendant had raped her on that day.” Id., 527.
The credibility of the victim was on the line and it was a critical issue in the case. Under the circumstances, even if we apply a standard that the state need prove only that it was more probable than not that the state’s nonproduction was harmless; State v. Johnson, supra, 175; a reversal is required. Although we are unable to determine what was on the 911 tape, its production would have given the defendant the opportunity to prove that what happened was not, in fact, a sexual assault. In short, I am bewildered by the majority opinion.
Accordingly, I dissent.

 General Statutes § 54-86b provides: “(a) In any criminal prosecution, after a witness called by the prosecution has testified on direct examination, the court shall on motion of the defendant order the prosecution to produce any statement oral or written of the witness in the possession of the prosecution which relates to the subject matter as to which the witness has testified, and the court shall order said statement to be delivered directly to the defendant for his examination and use.
“(b) If the prosecution fails to comply with the order of the court, the court shall strike from the record the testimony of the witness and the trial shall proceed unless the court in its discretion shall determine that the interests of justice require that a mistrial be declared.”


 Practice Book § 749 provides in relevant part: “The term ‘statement’ . . . means . . . (2) A stenographic, mechanical, electrical, or other recording, or a transcription thereof, which is a substantially verbatim recital of an oral statement made by a person and recorded contemporaneously with the making of such oral statement.”


 “The application of Connecticut’s rules of construction has become exceedingly complex and unpredictable. This is due, in part, to the fact that the rule prohibiting a court from looking behind the plain and unambiguous language of an act has become blurred to the point where the court will often look beyond that language without first deciding the threshold issue of whether an ambiguity exists. . . . Thus, one can never be certain, no matter how clear and unambiguous the language of an act may be, that the court will not look beyond that language and interpret it in a manner contrary to its literal meaning. Such action, however, disregards the court’s prior warning that the ‘[g]eneral rules of construction are but imprecise and uncertain guides to the legislative intent behind an ambiguous enactment, and we must employ them with caution.’ [Levin-Townsend Computer Corporation v. Hartford, 166 Conn. 405, 411, 349 A.2d 853 (1974).] Where these rules are employed with respect to an unambiguous statute, the likelihood of an erroneous interpretation is significantly increased.” R. Williams, “Statutory Construction in Connecticut: An Overview and Analysis,” 62 Conn. B.J. 307, 343 (1988).


 The construction of General Statutes § 54-86b on the part of the majority, when the statute is unambiguous, has constitutional implications. “Although this court has the final word on the interpretation of our state statutes, there is a ‘higher authority’—that is, the constitution of the state of Connecticut. Article second of the Connecticut constitution provides in part: ‘The powers of government shall be. divided into three distinct departments, and each of them confided to a separate magistracy; to wit, those which are legislative, to one; those which are executive, to another; and those which are judicial, to another.’ By placing a construction on this statute that is contrary to its plain and unambiguous text, the majority encroaches on that which is solely reserved to the legislative branch of our government. ‘In the field of legislation, the legislature is supreme. Courts must apply legislative enactments according to their plain terms.’ State v. Malm, 143 Conn. 462, 467, 123 A.2d 276 (1956).” Jones v. Mansfield Training School, 220 Conn. 721, 737-38, 601 A.2d 507 (1992) (Berdon, J, dissenting).


 It is interesting that the state and its subdivision do not have any problem preserving 911 tapes when they aid in the prosecution of a person. See, e.g., State v. Traficonda, 223 Conn. 273, 612 A.2d 45 (1992).